 1

 2

 3

 4

 5
                             81,7(' 67$7(6 ',675,&7 &2857
 6

 7
                           &(175$/ ',675,&7 2) &$/,)251,$

 8   6+$521 7,3,&+ LQGLYLGXDOO\
 9   DQG RQ EHKDOI RI DOO RWKHU
     VLPLODUO\ VLWXDWHG
10
                 Plaintiff,                       Case No. FY69:$*5
11
            v.
12   1$7,2167$5 0257*$*(                          STIPULATED PROTECTIVE
                                                  ORDER
13   //& GED 05 &223(5
14                 Defendant.
15

16

17      1.     A. PURPOSES AND LIMITATIONS
18

19           Discovery in this action is likely to involve production of confidential,
20   proprietary, or private information for which special protection from public
21   disclosure and from use for any purpose other than prosecuting this litigation may
22   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
23   enter the following Stipulated Protective Order. The parties acknowledge that this
24   Order does not confer blanket protections on all disclosures or responses to
25   discovery and that the protection it affords from public disclosure and use extends
26   only to the limited information or items that are entitled to confidential treatment
27   under the applicable legal principles. The parties further acknowledge, as set forth in
28   Section 12.3, below, that this Stipulated Protective Order does not entitle them to
file confidential information under seal; Civil Local Rule 79-5 sets forth the
procedures that must be followed and the standards that will be applied when a party
seeks permission from the court to file material under seal.


      B. GOOD CAUSE STATEMENT
       7KHUH LV JRRG FDXVH WR HQWHU WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU EHFDXVH WKH
GLVFRYHU\ LQ WKLV PDWWHU FRXOG UHVXOW LQ WKH SURGXFWLRQ RI SULYDWH ILQDQFLDO LQIRUPDWLRQ
 LQFOXGLQJ WD[ UHWXUQV DQG FRQILGHQWLDO DQG SURSULHWDU\ SROLFLHV DQG SURFHGXUHV UHODWLQJ
WR WKH VHUYLFLQJ RI PRUWJDJH ORDQV
       This action is likely to involve trade secrets, customer and pricing lists
and other valuable research, development, commercial, financial, technical
and/or    proprietary information for which special protection from public
disclosure and from use for any purpose other than prosecution of this action is
warranted.      Such confidential and proprietary materials and information
consist   of,   among     other   things,       confidential   business   or   financial
information, information regarding confidential business practices, or other
confidential research, development, or commercial information (including
information implicating privacy rights of third parties), information otherwise
generally unavailable to the public, or which may be privileged or otherwise
protected from disclosure under state or federal statutes, court rules, case
decisions, or common law. Accordingly, to expedite the flow of information, to
facilitate the prompt resolution of disputes over confidentiality of discovery
materials, to adequately protect information the parties are entitled to keep
confidential, to ensure that the parties are permitted reasonable necessary uses
of such material in preparation for and in the conduct of trial, to address their
handling at the end of the litigation, and serve the ends of justice, a protective
order for such information is justified in this matter. It is the intent of the parties
that information will not be designated as confidential for tactical reasons and
that nothing be so                          2
designated without a good faith belief that it has been maintained in a confidential,
non-public manner, and there is good cause why it should not be part of the public
record of this case.


2.    DEFINITIONS
      2.1    Action: this pending federal law suit 7LSLFK Y 1DWLRQVWDU 0RUWJDJH //&
&DVH 1R FY69:$*5
      2.2    Challenging Party: a Party or Non-Party that challenges the designation
of information or items under this Order.
      2.3     “CONFIDENTIAL” Information or Items: information (regardless of
how it is generated, stored or maintained) or tangible things that qualify for
protection under Federal Rule of Civil Procedure 26(c), and as specified above in
the Good Cause Statement.
      2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
their support staff).
      2.5     Designating Party: a Party or Non-Party that designates information or
items that it produces in disclosures or in responses to discovery as
“CONFIDENTIAL.”
      2.6     Disclosure or Discovery Material: all items or information, regardless
of the medium or manner in which it is generated, stored, or maintained (including,
among other things, testimony, transcripts, and tangible things), that are produced or
generated in disclosures or responses to discovery in this matter.
      2.7     Expert: a person with specialized knowledge or experience in a matter
pertinent to the litigation who has been retained by a Party or its counsel to serve as
an expert witness or as a consultant in this Action.
      2.8     House Counsel: attorneys who are employees of a party to this Action.
House Counsel does not include Outside Counsel of Record or any other outside
counsel.
                                            3
      2.9    Non-Party: any natural person, partnership, corporation, association, or
other legal entity not named as a Party to this action.
      2.10 Outside Counsel of Record: attorneys who are not employees of a
party to this Action but are retained to represent or advise a party to this Action and
have appeared in this Action on behalf of that party or are affiliated with a law firm
which has appeared on behalf of that party, and includes support staff.
      2.11 Party: any party to this Action, including all of its officers, directors,
employees, consultants, retained experts, and Outside Counsel of Record (and their
support staffs).
      2.12 Producing Party: a Party or Non-Party that produces Disclosure or
Discovery Material in this Action.
      2.13 Professional Vendors:         persons or entities that provide litigation
support services (e.g., photocopying, videotaping, translating, preparing exhibits or
demonstrations, and organizing, storing, or retrieving data in any form or medium)
and their employees and subcontractors.
      2.14 Protected Material:       any Disclosure or Discovery Material that is
designated as “CONFIDENTIAL.”
      2.15 Receiving Party:        a Party that receives Disclosure or Discovery
Material from a Producing Party.


3.    SCOPE
      The protections conferred by this Stipulation and Order cover not only
Protected Material (as defined above), but also (1) any information copied or
extracted from Protected Material; (2) all copies, excerpts, summaries, or
compilations of Protected Material; and (3) any testimony, conversations, or
presentations by Parties or their Counsel that might reveal Protected Material.
      Any use of Protected Material at trial shall be governed by the orders of the
trial judge. This Order does not govern the use of Protected Material at trial.
                                           4
4.    DURATION
      Even after final disposition of this litigation, the confidentiality obligations
imposed by this Order shall remain in effect until a Designating Party agrees
otherwise in writing or a court order otherwise directs. Final disposition shall
be deemed to be the later of (1) dismissal of all claims and defenses in this
Action, with or without prejudice; and (2) final judgment herein after the
completion and exhaustion of all appeals, rehearings, remands, trials, or
reviews of this Action, including the time limits for filing any motions or
applications for extension of time pursuant to applicable law.




5.    DESIGNATING PROTECTED MATERIAL
      5.1   Exercise of Restraint and Care in Designating Material for Protection.
Each Party or Non-Party that designates information or items for protection under
this Order must take care to limit any such designation to specific material that
qualifies under the appropriate standards. The Designating Party must designate for
protection only those parts of material, documents, items, or oral or written
communications that qualify so that other portions of the material, documents,
                                          5
items, or communications for which protection is not warranted are not swept
unjustifiably within the ambit of this Order.
      Mass, indiscriminate, or routinized designations are prohibited. Designations
that are shown to be clearly unjustified or that have been made for an improper
purpose (e.g., to unnecessarily encumber the case development process or to impose
unnecessary expenses and burdens on other parties) may expose the Designating
Party to sanctions.
      If it comes to a Designating Party’s attention that information or items that it
designated for protection do not qualify for protection, that Designating Party must
promptly notify all other Parties that it is withdrawing the inapplicable designation.
      5.2         Manner and Timing of Designations. Except as otherwise provided in
this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
under this Order must be clearly so designated before the material is disclosed or
produced.
      Designation in conformity with this Order requires:
            (a)     for information in documentary form (e.g., paper or electronic
documents, but excluding transcripts of depositions or other pretrial or trial
proceedings), that the Producing Party affix at a minimum, the legend
“CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
contains protected material. If only a portion or portions of the material on a page
qualifies for protection, the Producing Party also must clearly identify the protected
portion(s) (e.g., by making appropriate markings in the margins).
      A Party or Non-Party that makes original documents available for inspection
need not designate them for protection until after the inspecting Party has indicated
which documents it would like copied and produced. During the inspection and
before the designation, all of the material made available for inspection shall be
deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                                            6
documents it wants copied and produced, the Producing Party must determine which
documents, or portions thereof, qualify for protection under this Order. Then, before
producing the specified documents, the Producing Party must affix the
“CONFIDENTIAL legend” to each page that contains Protected Material. If only a
portion or portions of the material on a page qualifies for protection, the Producing
Party also must clearly identify the protected portion(s) (e.g., by making appropriate
markings in the margins).
            (b) for testimony given in depositions that the Designating Party identify
the Disclosure or Discovery Material on the record, before the close of the
deposition all protected testimony RU ZLWKLQ  GD\V DIWHU WKH 'HVLJQDWLQJ 3DUW\
UHFHLYHV D FRS\ RI WKH GHSRVLWLRQ WUDQVFULSW.
            (c) for information produced in some form other than documentary and
for any other tangible items, that the Producing Party affix in a prominent place on
the exterior of the container or containers in which the information is stored the
legend “CONFIDENTIAL.” If only a portion or portions of the information
warrants protection, the Producing Party, to the extent practicable, shall identify the
protected portion(s).
      5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
failure to designate qualified information or items does not, standing alone, waive
the Designating Party’s right to secure protection under this Order for such material.
Upon timely correction of a designation, the Receiving Party must make reasonable
efforts to assure that the material is treated in accordance with the provisions of this
Order.
6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
      6.1      Timing of Challenges.     Any Party or Non-Party may challenge a
designation of confidentiality at any time that is consistent with the Court’s
Scheduling Order.
      6.2      Meet and Confer. The Challenging Party shall initiate the dispute
                                           7
resolution process under Local Rule 37.1 et seq.
      6.3     The burden of persuasion in any such challenge proceeding shall be on
the Designating Party. Frivolous challenges, and those made for an improper
purpose (e.g., to harass or impose unnecessary expenses and burdens on other
parties) may expose the Challenging Party to sanctions. Unless the Designating
Party has waived or withdrawn the confidentiality designation, all parties shall
continue to afford the material in question the level of protection to which it is
entitled under the Producing Party’s designation until the Court rules on the
challenge.


7.    ACCESS TO AND USE OF PROTECTED MATERIAL
      7.1     Basic Principles. A Receiving Party may use Protected Material that is
disclosed or produced by another Party or by a Non-Party in connection with this
Action only for prosecuting, defending, or attempting to settle this Action. Such
Protected Material may be disclosed only to the categories of persons and under the
conditions described in this Order. When the Action has been terminated, a
Receiving Party must comply with the provisions of section 13 below (FINAL
DISPOSITION).
      Protected Material must be stored and maintained by a Receiving Party at a
location and in a secure manner that ensures that access is limited to the persons
authorized under this Order.
      7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless
otherwise ordered by the court or permitted in writing by the Designating Party, a
Receiving      Party   may     disclose   any   information   or   item   designated
“CONFIDENTIAL” only to:
            (a) the Receiving Party’s Outside Counsel of Record in this Action, as
well as employees of said Outside Counsel of Record to whom it is reasonably
necessary to disclose the information for this Action;
                                           8
         (b) the officers, directors, and employees (including House Counsel) of
the Receiving Party to whom disclosure is reasonably necessary for this Action;
         (c) Experts (as defined in this Order) of the Receiving Party to whom
disclosure is reasonably necessary for this Action and who have signed the
“Acknowledgment and Agreement to Be Bound” (Exhibit A);
         (d) the court and its personnel;
         (e) court reporters and their staff;
         (f) professional jury or trial consultants, mock jurors, and Professional
Vendors to whom disclosure is reasonably necessary for this Action and who have
signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
         (g) the author or recipient of a document containing the information or a
custodian or other person who otherwise possessed or knew the information;
         (h) during their depositions, witnesses ,and attorneys for witnesses, in the
Action to whom disclosure is reasonably necessary provided: (1) the deposing party
requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
not be permitted to keep any confidential information unless they sign the
“Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
agreed by the Designating Party or ordered by the court. Pages of transcribed
deposition testimony or exhibits to depositions that reveal Protected Material may
be separately bound by the court reporter and may not be disclosed to anyone except
as permitted under this Stipulated Protective Order; and
         (i) any mediator or settlement officer, and their supporting personnel,
mutually agreed upon by any of the parties engaged in settlement discussions.


8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
IN OTHER LITIGATION
      If a Party is served with a subpoena or a court order issued in other litigation
that compels disclosure of any information or items designated in this Action as
                                            9
“CONFIDENTIAL,” that Party must:
          (a) promptly notify in writing the Designating Party. Such notification
shall include a copy of the subpoena or court order;
          (b) promptly notify in writing the party who caused the subpoena or order
to issue in the other litigation that some or all of the material covered by the
subpoena or order is subject to this Protective Order. Such notification shall include
a copy of this Stipulated Protective Order; and
          (c)   cooperate with respect to all reasonable procedures sought to be
pursued by the Designating Party whose Protected Material may be affected.
      If the Designating Party timely seeks a protective order, the Party served with
the subpoena or court order shall not produce any information designated in this
action as “CONFIDENTIAL” before a determination by the court from which the
subpoena or order issued, unless the Party has obtained the Designating Party’s
permission. The Designating Party shall bear the burden and expense of seeking
protection in that court of its confidential material and nothing in these provisions
should be construed as authorizing or encouraging a Receiving Party in this Action
to disobey a lawful directive from another court.


9.    A    NON-PARTY’S        PROTECTED           MATERIAL     SOUGHT       TO    BE
PRODUCED IN THIS LITIGATION
          (a) The terms of this Order are applicable to information produced by a
Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
produced by Non-Parties in connection with this litigation is protected by the
remedies and relief provided by this Order. Nothing in these provisions should be
construed as prohibiting a Non-Party from seeking additional protections.
          (b) In the event that a Party is required, by a valid discovery request, to
produce a Non-Party’s confidential information in its possession, and the Party is
subject to an agreement with the Non-Party not to produce the Non-Party’s
                                         10
confidential information, then the Party shall:
             (1) promptly notify in writing the Requesting Party and the Non-Party
that some or all of the information requested is subject to a confidentiality
agreement with a Non-Party;
             (2) promptly provide the Non-Party with a copy of the Stipulated
Protective Order in this Action, the relevant discovery request(s), and a reasonably
specific description of the information requested; and
             (3) make the information requested available for inspection by the
Non-Party, if requested.
         (c) If the Non-Party fails to seek a protective order from this court within
14 days of receiving the notice and accompanying information, the Receiving Party
may produce the Non-Party’s confidential information responsive to the discovery
request. If the Non-Party timely seeks a protective order, the Receiving Party shall
not produce any information in its possession or control that is subject to the
confidentiality agreement with the Non-Party before a determination by the court.
Absent a court order to the contrary, the Non-Party shall bear the burden and
expense of seeking protection in this court of its Protected Material.


10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
      If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
Protected Material to any person or in any circumstance not authorized under this
Stipulated Protective Order, the Receiving Party must immediately (a) notify in
writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
persons to whom unauthorized disclosures were made of all the terms of this Order,
and (d) request such person or persons to execute the “Acknowledgment and
Agreement to Be Bound” that is attached hereto as Exhibit A.
\\
                                          11
11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
PROTECTED MATERIAL
      When a Producing Party gives notice to Receiving Parties that certain
inadvertently produced material is subject to a claim of privilege or other protection,
the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
may be established in an e-discovery order that provides for production without
prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
as the parties reach an agreement on the effect of disclosure of a communication or
information covered by the attorney-client privilege or work product protection, the
parties may incorporate their agreement in the stipulated protective order submitted
to the court.


12.   MISCELLANEOUS
      12.1 Right to Further Relief. Nothing in this Order abridges the right of any
person to seek its modification by the Court in the future.
      12.2 Right to Assert Other Objections. By stipulating to the entry of this
Protective Order no Party waives any right it otherwise would have to object to
disclosing or producing any information or item on any ground not addressed in this
Stipulated Protective Order. Similarly, no Party waives any right to object on any
ground to use in evidence of any of the material covered by this Protective Order.
      12.3 Filing Protected Material. A Party that seeks to file under seal any
Protected Material must comply with Civil Local Rule 79-5. Protected Material may
only be filed under seal pursuant to a court order authorizing the sealing of the
specific Protected Material at issue. If a Party's request to file Protected Material
under seal is denied by the court, then the Receiving Party may file the information
in the public record unless otherwise instructed by the court.


                                          12
13.   FINAL DISPOSITION
      After the final disposition of this Action, as defined in paragraph 4, within 60
days of a written request by the Designating Party, each Receiving Party must return
all Protected Material to the Producing Party or destroy such material. As used in
this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
summaries, and any other format reproducing or capturing any of the Protected
Material. Whether the Protected Material is returned or destroyed, the Receiving
Party must submit a written certification to the Producing Party (and, if not the same
person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
(by category, where appropriate) all the Protected Material that was returned or
destroyed and (2)affirms that the Receiving Party has not retained any copies,
abstracts, compilations, summaries or any other format reproducing or capturing any
of the Protected Material. Notwithstanding this provision, Counsel are entitled to
retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
reports, attorney work product, and consultant and expert work product, even if such
materials contain Protected Material. Any such archival copies that contain or
constitute Protected Material remain subject to this Protective Order as set forth in
Section 4 (DURATION).
\\
\\
\\
\\
\\
\\
\\
\\


                                          13
                                     EXHIBIT A
          ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND


I,   _____________________________           [print    or   type    full   name],       of
_________________ [print or type full address], declare under penalty of perjury
that I have read in its entirety and understand the Stipulated Protective Order that
was issued by the United States District Court for the Central District of
California on $SULO   in the case of 6KDURQ 7LSLFK Y 1DWLRQVWDU
0RUWJDJH //& &DVH 1R FY69:$*5. I agree to comply with and
to be bound by all the terms of this Stipulated Protective Order and I
understand and acknowledge that failure to so comply could expose me to
sanctions and punishment in the nature of contempt. I solemnly promise that I will
not disclose in any manner any information or item that is subject to this
Stipulated Protective Order to any person or entity except in strict compliance
with the provisions of this Order.
I further agree to submit to the jurisdiction of the United States District Court for
the Central District of California for the purpose of enforcing the terms of
this Stipulated Protective Order, even if such enforcement proceedings occur
after termination of this action. I hereby appoint __________________________
[print or type full name] of _______________________________________ [print
or type full address and telephone number] as my California agent for service of
process in connection with this action or any proceedings related to
enforcement of this Stipulated Protective Order.
Date: ______________________________________
City and State where sworn and signed: _________________________________


Printed name: _______________________________


                                    15
Signature: __________________________________
